Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 1 of 8 PAGEID #: 369



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Sean M. Steele

            Plaintiff,

     v.                                     Case No. 2:18-cv-1503

Lt. Nicholas Neff, et al.,


            Defendants.

                                    ORDER
     This is an action filed pursuant to 42 U.S.C. §1983 by Sean M.
Steele, an Ohio inmate, against Lt. Nicholas Neff, Lt., Doug Byrd,
Brandi Glore, Caroline Harris, and Darryl May, who are employees of
the Pickaway Correctional Institution where plaintiff was formerly
incarcerated.
     In his amended complaint, plaintiff alleged that from June 29,
2018, through July 18, 2018, he was placed in the Transitional
Programming Unit (“TPU”) while the Rules Infraction Board (“RIB”)
investigated a misconduct report regarding “dealing.”              On July 18,
2018, the RIB held a hearing, at which RIB Chairperson Lt. Byrd
found plaintiff not guilty of “dealing.” Plaintiff alleged that he
was again taken to the TPU on July 20, 2018, as a result of a
report prepared by Lt. Neff stating that plaintiff was involved in
a fight in the prison yard which occurred on July 8, 2018.                On an
RIB disposition form dated July 31, 2018, Lt. Byrd found plaintiff
not guilty of fighting but guilty of engaging in unauthorized group
activity.    The form indicated that plaintiff offered a defense
which was not believed by the RIB.                Lt. Byrd directed that
plaintiff’s placement in the TPU be continued for thirty days, and
requested a review of plaintiff’s security level and a transfer.
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 2 of 8 PAGEID #: 370



     Plaintiff alleged that although he was provided with a copy of
the disposition of the RIB proceeding, that the document did not
provide a written statement of the evidence relied on.               Plaintiff
alleged that he appealed this decision, which was upheld by Daryl
May, the warden’s assistant.        Plaintiff alleged that Case Manager
Brandi   Glore   conducted     a   security    review    following    the   RIB
disposition and concluded that plaintiff’s security level should be
increased from two to three.          Plaintiff alleged that he did not
receive the paperwork necessary to appeal this decision in a timely
fashion, and that Unit Manager Harris approved the security level
increase before receiving plaintiff’s appeal.            On August 16, 2018,
sixteen days after the RIB disposition, plaintiff was transferred
to the Trumbull Correctional Institution.
     In his complaint in the instant case, plaintiff claimed that
defendants’ failure to provide him with a written statement of the
evidence relied on for the above decisions violated his due process
rights under the Fourteenth Amendment.             He further alleged that
this due process violation resulted in his continued placement in
the TPU for an additional thirty days, his being labeled as a gang
leader, the loss of his prison job, an increase in his security
classification, his transfer to a higher security prison, economic
hardship from bringing this action, and a potential impact on his
parole eligibility.
     In a decision dated March 5, 2020, this court adopted the
report and recommendation of the magistrate judge and granted
defendants’ April 17, 2019, motion to dismiss the complaint for
failure to allege a procedural due process claim which would
entitle plaintiff to relief.         In short, the court concluded that


                                       2
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 3 of 8 PAGEID #: 371



plaintiff had failed to allege actions which imposed an “atypical
or   significant   hardship”     sufficient      to   implicate   a    protected
liberty interest which would support a due process claim.
      On   March    16,    2020,       plaintiff      filed   a   motion      for
reconsideration and to alter or amend judgment pursuant to Fed. R.
Civ. P. 59(e).     On September 30, 2020, the magistrate judge issued
a report and recommendation in which she concluded that plaintiff’s
arguments constituted an attempt to relitigate issues which were
previously raised and briefed.              The magistrate judge also found
that there were no grounds for reconsideration of this court’s
earlier rulings, and she recommended denying the motion.                    This
matter is before the court on plaintiff’s October 14, 2020,
objections to the report and recommendation.
I. Standards of Review
      If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
see also Fed. R. Civ. P. 72(b).                Upon review, the Court “may
accept, reject, or modify, in whole or in part, the findings or
recommendations     made    by   the    magistrate     judge.”        28   U.S.C.
§636(b)(1).
      A party may move to alter or amend judgment under rule 59 (e)
if there is: (1) a clear error of law; (2) newly discovered
evidence; (3) an intervening change in controlling law; or (4) a
need to prevent manifest injustice. Intera Corp. v. Henderson, 428
F.3d 605, 620 (6th cir. 2005).         Although the term “clear error” is
not well-defined in the Sixth Circuit, it does ‘clearly indicate[]


                                        3
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 4 of 8 PAGEID #: 372



that a high standard applies.’”            Forman v. Meridian Bioscience,
Inc., 387 F. Supp. 3d 791, 796 (S.D. Ohio 2019)(quoting Lonardo v.
Travelers Indem. Co., 706 F. Supp. 2d 766, 809 (N.D. Ohio 2010), on
reconsideration in part (July 21, 2010)).            The manifest injustice
inquiry “is not meant to allow a disappointed litigant to attempt
to persuade the Court to change its mind,” but rather it is “a
fact-specific analysis that falls squarely within the discretionary
authority of the Court.”       Lonardo, 706 F. Supp.2d at 809.
      Motions to alter or amend or for reconsideration are not
intended as a mechanism for a plaintiff to relitigate issues
previously considered and rejected.          Howard v. United States, 533
F.3d 472, 475 (6th Cir. 2008); Helton v. ACS Grp., 964 F. Supp.
1175, 1182 (E.D. Tenn. 1997). A motion to reconsider a final order
should be granted only in unique circumstances, such as a complete
failure to address an issue or claim.          Solly v. Mausser, No. 2:15-
cv-956, 2016 WL 74986, at *1 (S.D. Ohio Jan. 7, 2016).
II. Plaintiff’s Objections
      Plaintiff’s first argument is that this court erroneously
relied on Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) in
concluding that Lt. Byrd’s role as an RIB member did not subject
him to personal liability for a due process violation.               Plaintiff
argues that Shehee addressed the liability of a state official in
a   supervisory    role,   whereas    Lt.    Byrd   was   not   acting    as   a
supervisor.    The magistrate judge correctly noted that Shehee in
fact involved four non-supervisory defendants. The court in Shehee
held that these defendants were not liable under §1983 for their
roles in the denial of administrative grievances or their failure
to act.   Shehee, 199 F.3d at 300.


                                       4
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 5 of 8 PAGEID #: 373



     Plaintiff now argues in his objections that Shehee does not
apply to Lt. Byrd’s role as a factfinder in the RIB proceedings.
However, the defendants in Shehee were acting as factfinders in the
administrative grievance proceedings, yet the court held that they
were not liable under §1983 for their role in these proceedings.
This objection is not well taken.
     Plaintiff next argues that it was clear error for this court
to rely on the conduct report prepared by Lt. Neff which stated
that plaintiff was involved in a fight in the prison yard that
occurred on July 8, 2018, as that report was unsubstantiated. This
court’s order of March 5, 2020, did not decide whether the events
described in the conduct report actually occurred. This court only
discussed the conduct report in addressing plaintiff’s argument
that, under Wolff v. McDonnell, 418 U.S. 539 (1974), he was
entitled to a written statement of the evidence relied upon by the
RIB and the reason for the RIB’s decision.              The court concluded
that the RIB’s reference to the conduct report and the report
itself were sufficient to constitute a written statement of the
evidence relied upon by the RIB in issuing its decision.              Doc. 34,
pp. 5-6.   The court also found that the procedural requirements in
Wolff were inapplicable to this case.                Doc. 34, p. 6.         The
magistrate judge noted that in his Rule 59(e) motion, plaintiff
cites King v. Wells, 760 F.2d 89 (6th Cir. 1985), as being the
controlling authority.      However, as the magistrate judge observed,
the court in King applied the standards set forth by the Supreme
Court in Wolff.
     Plaintiff argues in his objections that the RIB should have
reviewed the video footage to determine if Lt. Neff’s statements in


                                       5
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 6 of 8 PAGEID #: 374



the conduct report were true.         The video footage depicted a fight
which occurred in the prison yard on July 8, 2018.            In his decision
as an RIB member, Lt. Byrd found plaintiff not guilty of fighting
on that occasion.      This demonstrates that the RIB did not simply
rubber stamp the conduct report, but rather performed its own
evaluation of the evidence.         This objection is denied.
     Plaintiff also contends in his Rule 59(e) motion that this
court’s decision was in conflict with McDougald v. Baer, No. 1:17-
CV-1124, 2017 WL 5178764, at *1 (S.D. Ohio Nov. 7, 2017).                     The
court in Baer declined to consider a conduct report to rebut the
plaintiff’s allegations of excessive force in deciding a motion to
dismiss.     The magistrate judge correctly noted that Baer                    is
distinguishable, as it did not involve the issue, present in this
case, of whether plaintiff could pursue a due process claim
concerning the RIB proceedings when he failed to show that he had
a protected liberty interest in those proceedings.
     Plaintiff objects to the magistrate judge’s statement that he
did not show a protected liberty interest sufficient to survive the
motion to dismiss.      Plaintiff has failed to demonstrate any error
in that regard.      As this court stated in the order of March 5,
2020, to establish a procedural due process violation under §1983,
plaintiff    must    show    that    the    state    deprived      him   of    a
constitutionally protected interest in life, liberty or property
without due process of law.           Doc. 34, p. 4 (citing Swihart v.
Wilkinson, 209 F. App’x 456, 458 (6th Cir. 2006)).              A prisoner is
entitled to Fourteenth Amendment procedural due process only when
a protected liberty interest is at issue.            Ford v. Harvey, 106 F.
App’x 397, 399 (6th Cir. 2004).


                                       6
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 7 of 8 PAGEID #: 375



     As this court noted, the procedural protections discussed in
Wolff only apply to the extent necessary to protect substantive
rights such as liberty interests. Doc. 34, p. 6 (citing Washington
v. Harper, 494 U.S. 210, 220 (1990)).              Under Sandin v. Conner, 515
U.S. 472, 484 (1995), the only              liberty interest a prisoner may
claim under §1983 is the freedom from restraint which “imposes
atypical and significant hardship on the inmate in relation to the
ordinary incidents of prison life.”                515 U.S. at 484.       As this
court correctly held in its decision of March 5, 2020, the events
which allegedly followed the RIB’s decision in this case, including
plaintiff’s    confinement     in    the    TPU,    his   transfer   to   another
institution, his loss of prison employment, and the increase in his
security classification, did not implicate a liberty interest which
would support a due process violation cognizable under §1983. See
Doc. 34, pp. 7-8 (citing authorities).              Plaintiff’s attack on the
decision-making process of the RIB and the RIB’s alleged failure to
follow proper state prison procedures is insufficient to establish
an infringement of a liberty interest because plaintiff failed to
allege an “atypical or significant hardship” resulting from the RIB
decision.     See   Grinter v. Knight, 532 F.3d 567, 574 (6th Cir.
2008); see also Heyward v. Wilkinson, 27 F. App’x 539, 540 (6th
Cir. 2001)(no liberty interest in hearing before the RIB regarding
placement in segregation).          This objection is denied.
III. Conclusion
     For the foregoing reasons, the court agrees with the report
and recommendation. The court adopts the report and recommendation
(Doc. 39).     Plaintiff’s objections (Doc. 40) are denied.                   The
motion for reconsideration and to alter or amend judgment (Doc. 36)


                                        7
Case: 2:18-cv-01503-JLG-EPD Doc #: 41 Filed: 11/10/20 Page: 8 of 8 PAGEID #: 376



is denied. For the foregoing reasons, the court certifies pursuant
to 28 U.S.C. §1915(a)(3) that an appeal from this order adopting
the report and recommendation would not be taken in good faith, and
the court denies plaintiff leave to appeal in forma pauperis.


Date:   November 10, 2020                         s/James L. Graham
                                           James L. Graham
                                           United States District Judge




                                       8
